Title: To John Adams from Jonathan Dayton, 4 July 1798
From: Dayton, Jonathan
To: Adams, John



Sir,
4 July 1798

The Members of the society of Cincinnati of New Jersey this day convened at their annual meeting for the purposes of perpetuating their friendships, a& of commemorating together, the great events which gave Independence to the United States, do now beg leave, in common with our fellow citizens to address our Chief Magistrate for the purpose of expressing our entire satisfaction with his Administration of the Government & in particular as it relates to the injuries & insults which have been received from the French Republic, as also of making assurance of our readiness again to take the field in obedience to any call of our country, in vindication of it’s national honor, & in support of that Independence, for the establishment of which we patiently endured the toils, hardships & dangers of an eight years war.
Whilst we contemplate another, & perhaps more arduous struggle for the Independence of our country, we are too sensible of it’s cost & value, not to be willing again & again, to put our lives, & all we hold dear on earth, at the hazard; & should our country, by reason of intestine divisions, (which we trust are vainly counted upon) fail in asserting her national rights against the aggressions of that ambitious & haughty nation, which, in pursuit of her objects, sets at defiance, all laws human & divine, we shall consider, that all our labours and victories past, shall have been in vain, and that the Independence, which we are this day celebrating, will, instead of being a blessing to us, only shew our folly in assuming rights which we had not the spirit to defend.
Under these solemn impressions, we pray you, sir, to place the utmost reliance on the sincerity of our declaration, when we profess our readiness to offer on the Altar of our country, whatever services may be derived from that knowledge & experience in military affairs, acquired by us during the revolutionary war, & which yet remains after the deaths of so many of our companions in Arms; And we trust sir, that new & still more glorious victories are in store for us, when we shall have rallyed at the voice of our country under that unowned Veteran & beloved Chief, who in times which tried men’s souls, victoriously conducted us to peace & safety, and whose appointment, this day announced, fills our hearts with the most enthusiastic joy and transport.
